Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 30 were considered.

Response to Amendment
2.	This action is in response to communication filed on 10/27/2021.
a. Claims 1-30 are pending in this application.
b. Claims 1, 13, and 25-26 has been amended.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 10-14 of REMARKS, filed on 10/27/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues in following substance:
a. “Because the cited response message of Borsutsky is a "response to the query" that includes a "welcome message" (Borsutsky, Fig. 20, 28), the response message of Borsutsky cannot be modified to be displayed when "no messages have been exchanged" as in Rosenberg. Moreover, Fig. 20 of Borsutsky clearly shows the cited response message as being displayed in the "conversation 2000". Thus, anywhere that a response message from Borsutsky's chatbot isApplication No.: 15/721,590 Docket No.: 122202-5993 (P34105US2) displayed would be a part of the "conversation 2000", and Borsutsky thus also cannot be modified to display the response message "separate from [a] 

Borsutsky in (fig. 20, [49]) discloses claim 1 limitation “displaying, in a message transcript of the user interface and following the request, the initial message from the user and an initial response from the first organization”. Borsutsky clearly shows in fig. 20 user entering first message “Hi” is requesting to initiate messaging. As shown in fig. 20 and explained in [49] message transcript displays initial message from user fig. 20 (“Hi”) and initial response from chatbot/organization fig. 20 (“Welcome to Joe’s Pizza…”). Borsutsky (fig. 20, [28]) discloses claim 1 limitation “modifying, following the request and after sending the initial message from the user, a portion of the user interface to display, concurrently with the displayed initial message from the user, at least a portion of second account information corresponding to the first organization, wherein the portion of the second account information corresponding to the first organization was not displayed in the user interface prior to the modification.”. Borsutsky clearly shows in fig. 20 that when user sends first message “Hi’, a response is received from the chatbot, additional response message includes an initial menu that includes a list of actions that can be performed by the user (i.e. information on services provided by the chatbot is the second account information). Fig. 20 shows that the information on services provided by the organization is not displayed before user message is received.
the user interface that is separate from the message transcript that displays the initial message from the user to display, at least a portion of second account information corresponding to the first organization.”. Rosenberg in fig. 3A-3B clearly shows that the Fall logo is added in the second interface after the ‘get started, fig. 3A(305)’ is selected, the portion in fig. 3B(314) is separate from fig. 3B(313) that displays the message. 
Here, typed message fig. 20(“Hi”) in Borsutsky can be modified with fig. 3A(305 – “Get Started”) click in Rosenberg to initiate the conversation and obtain the modification of user interface to display “FALL” logo as in fig. 3B(314).  “FALL” logo in fig. 3B(314) is displayed in separate interface from message transcript interface fig. 3B(313)) when the conversation starts. Therefore, Combining Borsutsky-Rosenberg discloses “modifying…” limitation in claim 1.
Regarding applicant’s remarks that “anywhere that a response message from Borsutsky's chatbot isApplication No.: 15/721,590 Docket No.: 122202-5993 (P34105US2) displayed would be a part of the "conversation 2000", and Borsutsky thus also cannot be modified to display the response message "separate from [a] message transcript". For at least these reasons, Rosenberg does not cure the deficiencies in Beslic, Shapira, and Borsutsky.”, Examiner disagrees with above remarks. Since in Borsutsky, second account information (i.e. fig. 20 - menu with list of actions that can be performed) is displayed after 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13, 22, 25-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beslic et al. (US 2014/0280612 A1, hereinafter Beslic) in view of Shapira (US 2016/0162555 A1) in view of Borsutsky et al. (US 2018/0096686 A1, hereinafter Borsutsky) further in view of Rosenberg et al. (US 2017/0295119 A1, hereinafter Rosenberg).

Regarding claim 1, Beslic teaches a non-transitory machine-readable medium storing instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
([142, 145]: FIG. 17 is a representation of a screen presented to the user of FIG. 16 after selecting the graphic identifying a particular pizza place appearing on the map of FIG. 16. Graphic may be provided by which the user may launch chat with the business (i.e. displaying the chat option as shown in fig. 16 and 20)); 
	receiving, on a user device, a selection of the messaging option ([143, 146]: FIG. 18 is a representation of a screen presented to the user of FIG. 17 after selecting an option on the screen of FIG. 17 to initiate a chat session. (i.e. receiving selection of chat option)); 
	responsive to the selection, launching a user interface for a messaging application with at least a portion of first account information corresponding to the first organization in the user interface ([65]: FIG. 18 is a representation of a screen presented to the user of FIG. 17 after selecting an option on the screen to initiate a chat session (i.e. launching the user interface for messaging with first account information (name) as seen in fig. 18. Another example is shown in fig. 20 and 21, where the user interface having the burger king name is launched)); 
	receiving, on the user device, a request to send an initial message from a user to the first organization ([143]: FIG. 18 is a representation of a screen presented to the user of FIG. 17 after selecting an option on the screen of FIG. 17 to initiate a chat session. In the present screen, the user has entered text constituting the user's first outbound chat. [146]: FIG. 21 is a representation of a computer screen presented to the user of FIG. 20 who has selected to launch chat with one of the businesses identified in FIG. 20 (i.e. fig. 21 shows the screen presented to user after selecting chat option and shows the initial message from user to burger king requested using ‘send’ option)), and 
	displaying, in a message transcript of the user interface and following the request, the initial message from the user and an initial response from the first organization (fig. 18 and fig. 21 shows displaying of the message transcript with the initial message from the user and initial response from the organization).
	Beslic however does not teach a portion of first account information corresponding to the first organization in a text entry field of the user interface; modifying, following the request and after sending the initial message from the user, a portion of the user interface that is separate from the message transcript that displays the initial message from the user to display, concurrently with the displayed initial message from the user, at least a portion of second account information corresponding to the first organization, wherein the portion of the second account information corresponding to the first organization was not displayed in the user interface prior to the modification. 
	Shapira teaches a portion of first account information corresponding to the first organization in a text entry field of the user interface (fig. 8B(152) and [106]: The GUI 170 represents a GUI or screen displayed by Messaging App 1 upon the user device 102 launching App 1 in response to the user selecting the link 128. The GUI 170 further includes a recipient input field 152 of Messaging App 1 into which the user device 102 (e.g., App 1) has inserted the recipient. The user may modify the recipient entered into the recipient input field 152, or enter additional recipients into the field 152. (i.e. fig. 8B(152) shows the account information about a person (organization) in the text entry field of user interface)); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic to incorporate the teachings of Shapira and user interface with first account information of organization in text entry field of the user interface. One of ordinary skilled in the art would have been motivated to combine the teachings in order to modify the recipient for the message specified by the user (Shapira, [106]).
	Beslic in view of Shapira however does not teach modifying, following the request and after sending the initial message from the user, a portion of the user interface that is separate from the message transcript that displays the initial message from the user to display, concurrently with the displayed initial message from the user, at least a portion of second account information corresponding to the first organization, wherein the portion of the second account information corresponding to the first organization was not displayed in the user interface prior to the modification
	Borsutsky teaches displaying, in a message transcript of the user interface and following the request (fig. 20 and [49]: As exemplified in FIG. 20, the conversation 2000 starts with the user submitting the query “Hi” to the chatbot (i.e. user entering first message “Hi” is requesting to initiate messaging)), the initial message from the user and an initial response from the first organization ([49]: As exemplified in FIG. 20, the conversation 2000 starts with the user submitting the query “Hi” to the chatbot. The chatbot responds to this query with the welcome message “Welcome to Joe's Pizza. The chatbot's query response also includes an initial menu 2002 that lists the actions that the user can perform (i.e. message transcript displays initial message from user fig. 20 (“Hi”) and initial response from chatbot/organization fig. 20 (“Welcome to Joe’s Pizza…”)));
	modifying, following the request and after sending the initial message from the user (fig. 20(initial message – “Hi”) and [28]: As exemplified in FIG. 4 the process starts with receiving a query submitted by the user (process action 400), where this query is intended for the chatbot. It will be appreciated that the query may be a simple salutation (e.g., “Hi”, or “Hello”, or the like)) (i.e. user request to chat with bot and initial message is received)), a portion of user interface to display, concurrently with the displayed initial message from the user, at least a portion of second account information corresponding to the first organization (fig. 20(second message – “Place an order..”) and [28]: A response to the query is then received from the chatbot, where this query response includes an initial menu that includes a list of actions that can be performed by the user, and a welcome message that encourages the user to communicate with the chatbot using natural language and describes the general (e.g., the top-level) capabilities of the chatbot (process action 404) user (i.e. Information on services provided by the organization is the second account information)), wherein the portion of the second account information corresponding to the first organization was not displayed in the user interface prior to the modification (fig. 20 – here the information on services provided by the organization is not displayed before user message is received).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira to incorporate the teachings of Borsutsky and displaying in message transcript following the request, initial message from user and response from the first organization and modifying after initial message from the user, the user interface to display second account information following the request, wherein the portion of second account information was not displayed in user interface prior to modification. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide a list of actions that can be performed by the user (Borsutsky, [28]).
Beslic in view of Shapira and Borsutsky however does not explicitly disclose modifying, a portion of the user interface that is separate from the message transcript that displays the initial message from the user to display, at least a portion of second account information corresponding to the first organization.
Rosenberg teaches modifying, a portion of the user interface that is separate from the message transcript that displays the initial message from the user to display, at least a portion of second account information corresponding to the first organization (fig. 3B-3C(Fall logo) and [85]: The avatar for a messaging bot may be a logo for a business with which the messaging bot is associated.  The messaging bot information display 314 may include a category for the messaging bot, such as a type of commerce associate with the messaging bot (i.e. modified portion of user interface (avatar and business information) is separate from message transcript fig. 3B(313))).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Beslic in view of Shapira and Borsutsky to further incorporate the teachings of Rosenberg and modifying a portion of user interface to display second account information separate from message transcript (i.e. typed message fig. 20(“Hi”) in Borsutsky can be modified with fig. 3A(305 – “Get Started”) click in Rosenberg to obtain the modification of user interface to display “FALL” logo in fig. 3B(314). “FALL” logo in fig. 3B(314) is displayed in separate interface from message transcript (Rosenberg, [79]).

Regarding claim 10, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
Beslic further teaches wherein at least some of the first account information is stored on one or more of: (a) a message registry; or (b) a messaging identification system that uses one or more messaging identifiers of an organization to initiate a messaging session and wherein the messaging session is established by the messaging identification system providing connection information about one or more devices of the first organization which transmits messages through one or more messaging servers ([122]: Responsive to the search signal, the server identifies a set of businesses meeting the criteria. The server receives over the first network a request message originated by the user on the device to enter a chat channel established for a selected one of the set of businesses. [134]:  FIG. 9 is a block diagram showing the components implementing business search capability and storage of data relating to users, businesses, chat metadata, event logs, and other system information (i.e. server stores the information about the business and helps in initiating the chat session between user and the business)).

Claims 13 and 22 list all the same elements of claims 1 and 10 respectively. Therefore, the supporting rationale of the rejection to claims 1 and 10 applies equally as well to Claims 13 and 22 respectively.

Claim 25 list all the same elements of claim 1 but in, A device comprising: a memory; and at least one processor (Beslic, [111], fig. 17 – is a mobile device having memory and processor). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 25.

Regarding claim 26, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the device of claim 25.
	Rosenberg further teaches wherein the second account information comprises brand information for the organization (fig. 3B(314) and [85]: The messaging bot information display 314 may include a name and avatar for the messaging bot with which the message thread is associated.  The avatar for a messaging bot may be a logo for a business with which the messaging bot is associated (i.e. second account information comprises brand information)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Beslic in view of Shapira, Borsutsky and Rosenberg to further incorporate the teachings of (Rosenberg, [79]).

Regarding Claim 28, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the device of claim 25. 
		Beslic further teaches wherein the at least one processor is further configured to: auto-populate, in the messaging application, a message with information associated with an account of the user, the account being associated with the organization ([143]: FIG. 18 is a representation of a screen presented to the user of FIG. 17 after selecting an option on the screen of FIG. 17 to initiate a chat session (i.e. Fig. 18 shows automatically populating the message with the information of the business and information of the user))

Regarding Claim 29, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
Beslic further teaches wherein displaying the messaging option for the first organization comprises displaying, as at least a portion of a search result, the messaging option for the first organization ([139-143]: FIG. 14 is a representation of a screen presented to the user by which to search for businesses that are available for a chat session. FIG. 15 is a representation of a screen presented to the user of FIG. 14 after conducting a search for “pizza” (i.e. messaging option ‘Get’ is displayed with the portion of the search result “pizza”)).

Regarding claim 30, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
	Rosenberg further teaches wherein the initial response from the first organization includes at least a portion that is selectable by the user from within the messaging application to generate a next message from the user to the first organization (fig. 3A(315), 3C(323) and [88]: a get-started message 315 may be automatically displayed in a first access to a message thread with a messaging bot by the user.  A get-started message 315 may comprise one or more CTA controls for initiating service with the messaging bot. [91]: the user message 323 may be automatically generated based on a user selecting a CTA control (i.e. as shown in fig. 3A(315), the initial response includes portion that is selectable by the user to generate a next message as shown in fig. 3B(323)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky and Rosenberg to further incorporate the teachings of Rosenberg and initial response from organization includes portion selectable by the user from within the messaging application to generate a next message. One (Rosenberg, [88]).

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Campbell et al. (US 2001/0024497 A1, hereinafter Campbell).

Regarding claim 2, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
	Beslic further teaches wherein the method further comprises displaying, in the user interface, additional account information that specifies whether a surrogate responds on behalf of the first organization ([51]: Web portal 118 provides an interface to customer 106, through which customer 106 can contact the customer service representatives through modes of contact, other than a telephone call.  Examples of such modes of contacts may be, but are not limited to, chat, email, Internet talk, and so forth.  (i.e. information about the organization indicates that the assistance is provided by the customer service representative)).
Beslic in view of Shapira, Borsutsky and Rosenberg however does not teach wherein the method further comprises displaying, in the user interface, additional account information that includes data specifying one or more 
Campbell teaches wherein the method further comprises displaying, in the user interface, additional account information that includes data specifying one or more limitations on an amount of messaging sessions that can be concurrently maintained or established with the first organization ([92]: The agent chat/co-browsing capabilities include: answer, forward, conference, transfer, and record. The agent-enabled agent can handle more than one chat session, concurrently (i.e. business account specifies the number of agent enabled chat sessions)). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky and Rosenberg to incorporate the teachings of Campbell and account specify messaging sessions that can be concurrently maintained. One of ordinary skilled in the art would have been motivated to combine the teachings in order to record agent chat/co-browsing capabilities (Campbell, [92]).

Claim 14 list all the same elements of claim 2. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14.

Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Kannan et al. (US 2010/0262549 A1, hereinafter Kannan).

 Regarding claim 3, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
Beslic in view of Shapira, Borsutsky and Rosenberg however does not teach wherein the initial response from the first organization displayed in the message transcript in the user interface of the messaging application includes an estimated response time or wait time.
Kannan teaches wherein the initial response from the first organization displayed in the message transcript in the user interface of the messaging application includes an estimated response time or wait time ([99]: At step 946, if the customer selects the SMS option at step 944, an SMS is sent to the customer if the estimated wait time of the Internet talk falls below a predetermined value of estimated wait time within the specified time frame (i.e. first response includes an estimated response time)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky and Rosenberg to further incorporate the teachings of Kannan and the first response from the organization includes an estimated wait time. One of ordinary skilled in the art would have been motivated to combine the (Kannan, [17, 99]).

Claim 15 list all the same elements of claim 3. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to Claim 15.

Claim 4-7, 11-12, 16-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Lai et al. (US 2017/0064035 A1, hereinafter Lai).

Regarding claim 4, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium of claim 1.
	Beslic in view of Shapira, Borsutsky and Rosenberg however does not teach wherein the first account information is maintained with other account information for a plurality of organizations, including the first organization, by a messaging system that provides a messaging service to a plurality of user devices that each-37- include a messaging application configured to send and receive messages through the messaging system, and wherein the search result is obtained from a search of one or more databases containing account information of the organization.
	Lai teaches wherein the first account information is maintained with other account information for a plurality of organizations, including the first Fig. 4(410) and [112]: At block 410, organization data that includes information about or associated with multiple organizations is stored (i.e. information stored including information of first organization).  The organization may be stored in account database 134 and/or another database), by a messaging system that provides a messaging service to a plurality of user devices that each-37- include a messaging application configured to send and receive messages through the messaging system ([19-20]: system 100 may include multiple clients that interact with server system 130 over network 120 (i.e. server system can be a messaging system that provides service to multiple clients). [24]: messages between the user and other users in the user's social network, and public messages that the user posted), and wherein the search result is obtained from a search of one or more databases containing account information of the organization ([23]: Account database 134 comprises information about multiples accounts. [114]: an organization account that is associated with the organization name is identified.  Block 430 may involve account manager 132 comparing the organization name with organization names of multiple organization accounts that are stored in account database 134 (i.e. information is obtained by searching the databases containing the account information of organization)). 
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in (Lai, [23]).

Regarding claim 5, Beslic in view of Shapira, Borsutsky, Rosenberg and Lai teaches the non-transitory machine-readable medium of claim 4.
	Beslic further teaches wherein searches through the one or more databases provide multiple entry points to a messaging session with the first organization and the multiple entry points include at least two or more of: (a) a search using a web browser.(b) a search using a map application; (c) a search using a search utility application; or(d) a speech recognition assistant that causes a search to be performed ([141-142]: FIG. 16 is a representation of a screen presented to the user of FIG. 14 after conducting a search for “pizza” wherein the results are displayed on a map to show the user the locations of businesses identified by the search (i.e. entry point includes map application). [145-146]: FIG. 20 is a representation of a computer screen displaying a web browser of presented to a logged-in user after running a search for “Burger king” (i.e. entry point includes web browser)). 

 	Regarding claim 6, Beslic in view of Shapira, Borsutsky, Rosenberg and Lai teaches the non-transitory machine-readable medium of claim 5. 
	Beslic further teaches wherein the first account information and the other account information include, for each organization, at least one of the following: (a) a messaging identifier for use by a messaging identification system, the messaging identifier specifying a cloud storage account for sending, receiving and storing messages; (b) brand information for an organization; (c data specifying to whom, within an organization a messaging session is directed:(d) location information for one or more stores or facilities of an organization;(c) a selected messaging services platform that acts as a helpdesk or surrogate for an organization; (f) data specifying one or more limitations on the amount of messaging sessions that can be concurrently maintained or established with an organization; or (g) one or more customizable fields that can be customized by an organization ([142]: This screen provides detail about the business, including contact information and address (i.e. fig. 17 shows account information including the location information and the brand information for an organization)). 

Regarding claim 7, Beslic in view of Shapira, Borsutsky, Rosenberg and Lai teaches the non-transitory machine-readable medium of claim 5.
	Lai further teaches wherein the search utility application searches through local indexed content on the user device and causes the search through the one or more databases containing account information of the plurality of organizations ([112]: The organization may be stored in account database 134 and/or another database (not depicted) [114]: Block 430 may involve account manager 132 comparing the organization name with organization names of multiple organization accounts that are stored in account database 134 (i.e. application searches through multiple databases containing account information of organizations)). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky, Rosenberg and Lai to further incorporate the teachings of Lai and application search through indexed content and databases containing account information. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify organization from the organization information (name) (Lai, [114]).

Regarding claim 11, Beslic in view of Shapira, Borsutsky, Rosenberg and Lai teaches the non-transitory machine-readable medium of claim 4.
		Beslic further teaches wherein account information for a user's account with the first organization is automatically provided with or auto-populated in a message between the user device and the first organization (FIG. 17 is a representation of a screen presented to the user of FIG. 16 after selecting the graphic identifying a particular pizza place appearing on the map of FIG. 16. This screen provides detail about the business, including contact information and address (i.e. fig. 17 and 18 shows that the information about the business such as logo, name, address, etc. is provided in the message between the user and the business.) 
  
Regarding claim 12, Beslic in view of Shapira, Borsutsky, Rosenberg and Lai teaches the non-transitory machine-readable medium of claim 4.
	Beslic further teaches wherein at least one of the messages displayed in the user interface of the messaging application includes first data specifying a purpose or intent for the messages and second data specified by the first organization ([141-143]: FIG. 16 is a representation of a screen presented to the user of FIG. 14 after conducting a search for "pizza" wherein the results are displayed on a map to show the user the locations of businesses identified by the search (i.e. first data is the user intent). FIG. 18 is a representation of a screen presented to the user of FIG. 17 after selecting an option on the screen of FIG. 17 to initiate a chat session. (i.e. second data is specified by the organization)).
wherein the one or more databases provide multiple entry points to a messaging session with the first organization ([141-142]: FIG. 16 is a representation of a screen presented to the user of FIG. 14 after conducting a search for “pizza” wherein the results are displayed on a map to show the user the locations of businesses identified by the search. [145-146]: FIG. 20 is a representation of a computer screen displaying a web browser of presented to a logged-in user after running a search for “Burger king” (i.e. multiple entry point such as web browser and map is used to search information in stored information)); and 
	wherein the multiple entry points include at least two or more of: (a) a search using a web browser; (b) a search using a map application:(c) a search using a search application configured to search local content and remote content: and (d) a speech recognition assistant configured to receive and respond to search queries ([141-142]: FIG. 16 is a representation of a screen presented to the user of FIG. 14 after conducting a search for “pizza” wherein the results are displayed on a map to show the user the locations of businesses identified by the search (i.e. entry point includes map application). [145-146]: FIG. 20 is a representation of a computer screen displaying a web browser of presented to a logged-in user after running a search for “Burger king” (i.e. entry point includes web browser)). 
  
Claims 16-19 and 23-24 list all the same elements of claims 4-7 and 11-12 respectively. Therefore, the supporting rationale of the rejection to claims 4-7 and 11-12 applies equally as well to claims 16-19 and 23-24 respectively.

Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Galli et al. (US 2011/0078270 A1, hereinafter Galli). 

Regarding claim 8, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the non-transitory machine-readable medium as in claim 1.
Beslic in view of Shapira, Borsutsky and Rosenberg however does not teach wherein one or more messaging servers are used by members of the public to send text messages and other content to other members of the public in addition-38- to use by organizations to conduct messaging sessions with customers or users of the organizations.
Galli teaches wherein one or more messaging servers are used by members of the public to send text messages and other content to other members of the public in addition-38- to use by organizations to conduct messaging sessions with customers or users of the organizations ([21]: The end users of the IM session can share one or more third-party services through the agents without need of leaving the session. In other words, the users can use the third-party services in the IM session and share the results or collaborate with the facilities offered by the services represented by the software agents (i.e. messaging system is used both by public and businesses)
(Galli, [21]).

Claim 20 list all the same elements of claim 8. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 20.

Claim 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Galli et al. (US 2011/0078270 A1, hereinafter Galli) and Barbell et al. (US 2008/0201429 A1, hereinafter Barbell).

Regarding claim 9, Beslic in view of Shapira, Borsutsky, Rosenberg and Galli teaches the non-transitory machine-readable medium of claim 8.
Beslic in view of Shapira, Borsutsky, Rosenberg and Galli however does not teach wherein the method further comprises establishing, in the messaging application, a long term messaging session between the user and the first organization that is stored on the user device as a transcript of a 
Barbell teaches wherein the method further comprises establishing, in the messaging application, a long term messaging session between the user and the first organization that is stored on the user device as a transcript of a conversation, and wherein the long term messaging session can be recalled from storage on the user device after a last message in the conversation ([21-22]: A data processor 108 stores a transcript record of the bidirectional live text message communication session. The healthcare worker 5 may retrieve the transcript record of the bidirectional live text message communication). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky, Rosenberg and Galli to incorporate the teachings of Barbell and store the transcript of the long term conversation in messaging session and recall/retrieve from storage. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store record of multiple patent/user (Barbell, [22]).

 	Claim 21 list all the same elements of claim 9. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 21.

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beslic in view of Shapira, Borsutsky and Rosenberg further in view of Singh et al. (US 2010/0324961 A1, hereinafter Singh).

Regarding Claim 27, Beslic in view of Shapira, Borsutsky and Rosenberg teaches the device of claim 25. 
Beslic in view of Shapira, Borsutsky and Rosenberg however does not teach wherein the at least one processor is further configured to: prevent the display of the messaging option for the organization when a messaging limitation condition for the organization is satisfied.
Singh teaches wherein the at least one processor is further configured to: prevent the display of the messaging option for the organization when a messaging limitation condition for the organization is satisfied ([38]: If the described channels fail to answer the customers' questions or inquires, live chat (or mobile chat) 506 can be offered based on the agent's availability. When agents are not available for either chat or call, email support 512 can be provided to the customer. (i.e. if the agent is not available or the limit is met, prevent live chat)).  
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beslic in view of Shapira, Borsutsky and Rosenberg to incorporate the teachings of Singh and prevent display of the messaging option for the organization when a (Singh, [38]).

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Zhang, US 2010/0138901 A1: Managing Online Shop Using Instant Messaging System.
b. Wright et al., US 2011/0246287 A1: System and Method for Managing a Marketing Campaign.
c. Gruber et al., US 2012/0245944 A1: Intelligent Automated Assistant.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/15/21